TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00424-CR



                               Adam Guerrero Perez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-14-202568, HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Adam Guerrero Perez was charged with driving while intoxicated, third

offense or more. See Tex. Penal Code § 49.09(b) A jury found Perez guilty, and the court found an

enhancement paragraph true. The court assessed Perez’s punishment at 20 years’ imprisonment in

the Institutional Division of the Texas Department of Criminal Justice.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967); Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

86-87 (1988).
               Appellant’s counsel has represented to the Court that he has provided copies of the

motion and the brief to the appellant; advised the appellant of his right to examine the appellate

record and file a pro se brief; and provided the appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

We have received no pro se brief from the appellant.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: January 6, 2017

Do Not Publish




                                                  2